Citation Nr: 0816671	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

3.  Entitlement to service connection for high blood pressure 
to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes a Statement of the Case (SOC) was issued by 
the RO in November 2005 regarding the issue of entitlement to 
service connection for tinnitus.  The veteran perfected his 
appeal regarding this issue during his hearing before the DRO 
in January 2006.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.202, 20.300, 20.302; Tomlin v. Brown, 5 Vet. App. 355, 
357-58 (1993); Sondel v. Brown, 6 Vet. App. 218, 220 (1994).  
In regard to the issue of entitlement to service connection 
for tinnitus, a rating decision was issued by the RO in 
August 2007.  As the August 2007 rating decision granted the 
veteran's claim of service connection for tinnitus, such 
issue is no longer in appellate status.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in January 2006 at the Jackson RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  The Board also notes that the appellant 
requested a travel Board hearing in connection with the 
current claim as well.  The veteran subsequently withdrew his 
request for a travel Board hearing in January 2006.

The veteran has perfected his appeal for service connection 
for high blood pressure, including due to Agent Orange 
exposure.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006), which reversed a decision of the Board 
that had denied service connection for disabilities claimed 
as a result of exposure to herbicides (including the dioxin 
in Agent Orange).  VA disagreed with the Court's decision in 
Haas and sought to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court).  On May 8, 2008, the Federal Circuit issued a 
decision overturning the Court's Haas decision.  See Haas v. 
Peake, 2007-0737 (Fed. Cir. May 8, 2008).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on Court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of VA imposed a 
temporary stay at the Board on the adjudication of claims 
affected by Haas.  The specific claims affected by the stay 
include those based on herbicide exposure in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  
Although a decision has been reached on appeal in the Haas 
case, the adjudication of any cases that have been stayed 
will continued to be stayed.  The veteran's claim for service 
connection for high blood pressure is unfortunately subject 
to this stay.  Adjudication of that claim therefore must be 
deferred.

The Board, however, will proceed with adjudication of the 
veteran's claims of entitlement to service connection for 
migraine headaches and PTSD.


FINDINGS OF FACT

1.  There is no evidence of chronic migraine headaches in 
service or competent evidence of a nexus between current 
migraine headaches and the veteran's period of service.

2.  The evidence of record does not show that the appellant 
engaged in combat.

3.  There is credible supporting evidence of an in-service 
stressor to support a diagnosis of PTSD.

4.  The veteran does not have a diagnosis of PTSD associated 
with an in-service stressor.

CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Entitlement to Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Migraine Headaches

The veteran seeks service connection for migraine headaches.  
The veteran contends that his current migraine headaches are 
due to an accident in service where he was struck in the head 
by a metal pipe.

The veteran's service medical records reveal that the veteran 
was treated for a headache in August 1972.  The veteran's 
service medical records do not reveal any other complaint or 
treatment for headaches and do not reveal a diagnosis of 
migraine headaches.  Upon examination at separation from 
service the veteran's neurological system as well as head, 
face, neck, and scalp were noted to be normal.  

Post service, the veteran first complained of headaches in 
August 1995, more than 21 years after separation.  In an 
August 1995 VA treatment note, the veteran complained of 
headaches for several years, which he related to an in-
service injury.  The veteran was diagnosed, at that time, 
with a tension headache and sinusitis.  Subsequently, in a 
May 1996 VA treatment note, the veteran stated the he had had 
a head trauma in 1973, sustained when he was struck with a 
pipe over the nose and the left forehead.  He reported a 30 
second to one minute period of loss of consciousness.  He was 
diagnosed with migraine headaches.  In a November 2001 VA 
treatment note, the veteran of complained of a history of 
severe migraine headaches.

In private treatment notes, dated in August 1999 to August 
2000, the veteran was diagnosed and treated for tension 
headaches.  In February 2001, the veteran underwent a private 
electroencephalogram.  The results of the test were within 
the normal limits.

In May 2007, the veteran was afforded a VA Compensation and 
Pension (C&P) neurological examination.  The veteran reported 
first that his headaches began a couple of years after 
service and then indicated that they began after a head 
injury in service but did not get bad until several years 
later.  He stated that the headaches begin behind his eye and 
then spread across his head.  The pain was described as 
throbbing and he indicated that the headaches occur at any 
time.  The veteran reported that the headaches last for two 
to three days and recur one to two times a week.  He stated 
that he used naproxen to treat them.  He indicated that in 6 
months prior to the examination, headaches had not put him to 
bed but that they did cause him to miss work prior to his 
incarceration eight years prior to the exam.  Upon 
examination, the veteran's gait and station were good with 
heel/toe/tandem walk.  CN II-XII were intact and the 
veteran's discs were sharp.  His motor strength was 5/5 with 
normal tone, bulk, and dexterity.  The veteran's senses were 
intact to temperature and vibration.  His reflexes were one 
to two plus and equal.  The examiner diagnosed the veteran 
with common migraine with two headaches a week but no 
prostrating headaches in the prior six months.  The examiner 
indicated that post-traumatic headache is typically evident 
within hours or rarely days following a head injury.  The 
examiner rendered the opinion that there is no evidence in 
the medical records that such an association exists between 
the veteran's current migraine disorder and the head injury 
the veteran sustained in service.

In October 2007, the veteran's sister submitted a statement 
on behalf of the veteran.  The veteran's sister indicated 
that prior to serving in the military he did not have 
headaches.  However, when he returned from service, the 
veteran suffered from frequent headaches and she noted that 
he took "Goodies" packets to treat his headaches morning, 
noon, and night.

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show the presence of 
migraine headaches until more than twenty one years after 
separation from service.  This is significant evidence 
against the claim.

The Board finds that the preponderance of the evidence is 
against finding that the veteran's migraine headaches are 
related to the veteran's service.  The Board acknowledges 
that the veteran has a current diagnosis of migraine 
headaches, however, the veteran's claim ultimately fails 
pursuant to Hickson because there is no medical evidence of a 
nexus between any claimed in-service disease or injury and 
the present disability.  Furthermore, the Board notes that 
the veteran has provided lay testimony that he began having 
headaches after an in service injury and upon separation from 
service.  However, the service medical records reveal only a 
single complaint of headache and no diagnosis of migraine 
headaches.  While the veteran was treated for a head injury 
while in service, no headache was noted with this treatment.  
The veteran's neurological system and head were found to be 
normal upon separation.  The veteran first complained of, was 
diagnosed with, and was treated for migraine headaches more 
than 21 years after separation from service.  Lastly, the 
examiner in May 2007 rendered the opinion that the veteran's 
current migraine headaches are unrelated to the veteran's in 
service head injury.  Accordingly, the veteran's claim of 
entitlement to service connection for migraine headaches is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


B. PTSD

The veteran seeks service connection for PTSD.  The veteran 
contends that he has PTSD due to his fighting of a fire 
aboard his ship.

In addition to the general requirements of service 
connection, as discussed above, service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the 
diagnosis must comply with the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders, 1994 
(DSM-IV)); credible supporting evidence that the claimed in-
service stressor occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

There is no need to verify every detail of a claimed stressor 
and evidence of a stressor affecting a veteran's unit in 
service implied the veteran's involvement in those events.  
Suozzi v. Brown, 10 Vet. App. 307, 310-311 (1997). The Court 
has since clarified that it is error for the Board to require 
confirmation of a veteran's personal participation in 
stressors affecting his unit.  Sizemore v. Principi, 18 Vet. 
App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. App. 
124, 128 (Vet. App. May 24, 2002).

The Board notes that the veteran had active service from 
November 1971 to April 1974.  His discharge papers, DD 214, 
reveal that he served in the Navy and held the rating of 
fireman (FN).  The veteran's service personnel records 
indicate that he served aboard the U.S.S. Ranger from April 
1972 to March 1974 with the exception of a period of 
unauthorized absence from December 1973 to January 1974.  He 
received no medals or awards that are indicative of combat 
service, and the veteran has never claimed to have engaged in 
combat.  Based on this evidence, the Board finds as fact that 
the veteran did not engage in combat with the enemy.

Because the veteran did not engage in combat with the enemy, 
the stressors he claims to have experienced during service 
must be supported by credible supporting evidence that they 
occurred.  The veteran submitted a response to VA's request 
for specific information regarding his PTSD stressors.  The 
veteran reported two in-service PTSD stressors.  He stated 
that, while in service, he had a conversation with his 
crewmates that undermined his belief and understanding of the 
Vietnam War.  He indicated that he came to believe what he 
was doing was murder.  He also reported that he was involved 
in fighting a fire in the number four engine room of the 
U.S.S. Ranger while he was stationed aboard the ship.  He 
indicated that he was frightened by the heat, the possibility 
that his fellow crewmen may have had to seal him in where he 
was stationed to prevent the spread of the fire, and the 
possibility of the fire reaching and igniting ordnance.

With respect to the first stressor, the veteran has not 
provided any specific information with which VA could attempt 
to verify the incident.  However, with regard to the second 
stressor, the veteran submitted a history of accidents aboard 
the U.S.S. Ranger.  The material indicates that the U.S.S. 
Ranger had a fire in the main machinery room while off the 
coast of Vietnam.  This information corroborates the 
veteran's statement.  The Board finds that the veteran was 
exposed to the reported stressor of a fire aboard the U.S.S. 
Ranger during service.

The veteran was first diagnosed with PTSD in a March 2003 
private treatment note.  However, the physician did not 
provide any indication of the etiology of the veteran's then 
diagnosed PTSD.  Subsequently, the veteran was diagnosed with 
and treated for PTSD by private physicians from April 2003 to 
January 2006.  The private treatment records to not associate 
the veteran's reported stressor to the diagnosis of PTSD.

In May 2007 the veteran was afforded a VA C&P PTSD 
examination.  The veteran reported that he helped to fight a 
fire aboard the U.S.S. Ranger in December 1972.  The veteran 
stated that he has guilt over all the people killed in 
Vietnam and that he has periods of depression and feeling 
like a failure.  The veteran indicated that he has variable 
sleep with some middle of the night awakenings.  The examiner 
noted that the veteran previously reported to another 
physician that he slept well.  The veteran reported that 
every time he sees a fire he recalls the incident aboard the 
U.S.S. Ranger, but he did not describe intrusive thoughts or 
avoidance phenomena.  The examiner diagnosed the veteran with 
mood disorder, exhibitionism, and cannabis abuse.  The 
examiner stated that although the records indicate that the 
veteran had been diagnosed with PTSD by mental health 
providers at the correctional facility where he was 
incarcerated, no supporting history for the diagnosis was 
found in the records.  The examiner found that the veteran's 
symptoms did not meet the DSM-IV criteria for a diagnosis of 
PTSD.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444 (2000).  The Board finds that the 
examination of May 2007 is entitled to great probative weight 
and that it provides very negative evidence against the 
veteran's claim of entitlement to service connection for 
PTSD.  The examiner reviewed the claims folder and, after 
examining the veteran, provided a thorough opinion as to why 
the veteran's psychiatric disorder did not meet the DSM IV 
criteria for a diagnosis of PTSD.  The examiner did not 
attempt to associate the veteran's in service stressors with 
the veteran's psychiatric disorder because he did not 
diagnose the veteran with PTSD.  The private treatment 
records from the veteran's mental health treatment at the 
correctional institution, which provide a diagnosis of PTSD, 
do not reveal that a complete review of the veteran's claims 
folder and records was accomplished.  In addition, the 
private treatment records did not associated the diagnosis of 
PTSD with the veteran's in service stress.

Accordingly, service connection must be denied because the 
preponderance of the evidence is against the claim.  The 
evidence does not show that the veteran has PTSD linked to an 
in service stressor.  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" rule is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in September 2003 and May 2004 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from August 1995 to May 2007 and private treatment 
records from the veteran's correctional institution.  The 
veteran was provided an opportunity to set forth his or her 
contentions during a hearing before a DRO in January 2006.  
The appellant was afforded a VA medical examinations in May 
2007 for both PTSD and migraine headaches.  The Board notes 
that the record reveals that the veteran reports being 
treated as an inpatient in Austin, Texas, in the 1980's.  
However, the veteran, after being requested to do so in a 
letter dated in February 2004, has failed to sufficiently 
identify these records and, therefore, any attempt to obtain 
and associated these records with the claims folder would be 
fruitless.  Neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for migraine headaches is 
denied.



Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


